Case 8:18-cv-00806-JVS-JDE Document 44 Filed 02/06/20 Page 1 of 6 Page ID #:281



   1 STEVEN T. GEBELIN (SBN 261507)
       steven@syversonlaw.com
   2 SYVERSON, LESOWITZ & GEBELIN LLP
       8383 Wilshire Blvd., Suite 520
   3 Beverly Hills, CA 90211
       Telephone: (310) 341-3072
   4 Facsimile:   (310) 341-3070
   5 Attorneys for PLAINTIFF
       OPTIMA TAX RELIEF, LLC
   6

   7

   8                            UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10
       Optima Tax Relief, LLC, a Delaware                   CASE NO. 8:18-cv-806-JVS_JDE
  11 Limited Liability Company

  12 Plaintiff,                                             The Hon. James V. Selna
  13 vs.                                                    AMEMDED   FINAL  PRETRIAL
                                                            CONFERENCE ORDER
  14 OPTIMUM WEALTH MANAGEMENT,
       INC. d.b.a. OPTIMUM TAX LAW, a
  15 California Corporation; and DOES 1–10,
       inclusive
  16
       Defendants.
  17

  18
             Following pretrial proceedings, pursuant to F.R.Civ.P. 16 and L.R. 16, IT IS
  19
       ORDERED:
  20
             1.      The parties are:
  21
                     a.      Plaintiff Optima Tax Relief, LLC (“Plaintiff” or “Optima”); and
  22
                     b.      Defendant Optimum Wealth Management, Inc., d.b.a Optimum
  23
       Tax Law (“Defendant” or “Optimum”).
  24
             Each of these parties has been served and has appeared. All other parties named
  25
       in the pleadings and not identified in the preceding paragraph are now dismissed.
  26
             The pleadings which raise the issues are:
  27
                     a.      Complaint filed May 8, 2018 [Dkt. No. 1];
  28


       Optima Tax Relief v. Optimum Wealth Management   1        FINAL PRETRIAL CONFERENCE ORDER
       USDC, Case No. 8:18-cv-806
Case 8:18-cv-00806-JVS-JDE Document 44 Filed 02/06/20 Page 2 of 6 Page ID #:282



   1                 b.      Answer filed June 20, 2018 [Dkt. No. 13]
   2         2.      Federal jurisdiction and venue are invoked upon the grounds:
   3                 a.      This is an action for trademark infringement arising under the
   4 United States Lanham Act, 15 U.S.C. §1051 et seq. This Court has subject matter

   5 jurisdiction under the Lanham Act, 15 U.S.C. § 1121 and under 28 U.S.C. §§ 1331

   6 and 1338(a), as well as jurisdiction and under 28 U.S.C. § 1367 for Plaintiff’s related

   7 state law claims for common law trademark infringement and unfair competition in

   8 violation of California Business and Professions Code § 17200, et seq..

   9                 b.      Venue is invoked in this District under 28 U.S.C. §§ 1391 and
  10         1400(a) as Defendant conducts business from and in this district.
  11         3.      The trial will consist of 3 days of evidence (8 hours per side for all direct
  12 and cross-examination)s. This does not include voir dire, opening statements, and

  13 closing arguments.

  14         4.      The trial is to be a jury trial. At least seven (7) days prior to the trial
  15 date the parties shall file and serve by e-mail, fax, or personal delivery: (a) proposed

  16 jury instructions as required by L.R. 51-1 and (b) any special questions requested to

  17 be asked on voir dire.

  18         5.      The following facts are admitted and require no proof: None.
  19         6.      The following facts, though stipulated, shall be without prejudice to any
  20 evidentiary objection: None.

  21         7.      The claims and defenses to be presented at trial are as follows:
  22 Plaintiff:

  23         (a)     Plaintiff plans to pursue the following claims against the following
  24 defendants:

  25                 Claim 1: Defendant Optimum infringed on Plaintiff Optima’s protected
  26                             trademarks and falsely designated the origin of services,
  27                             including by using deceptively similar marks Optima’s
  28                             federally registered marks and other marks owned by Optima,

       Optima Tax Relief v. Optimum Wealth Management   2   FINAL PRETRIAL CONFERENCE ORDER
       USDC, Case No. 8:18-cv-806
Case 8:18-cv-00806-JVS-JDE Document 44 Filed 02/06/20 Page 3 of 6 Page ID #:283



   1                             in violation of 15 U.S.C. § 1125(a).
   2                 Claim 2: Defendant          Optimum    infringed   on   Plaintiff   Optima’s
   3                             trademarks protected under California common law.
   4                 Claim 3: Defendant Optimum unfairly competed with Plaintiff Optima
   5                             through its use of marks confusingly similar to those owned by
   6                             Plaintiff Optima.
   7         (b)The elements required to establish Plaintiff’s claims are:
   8 First and Second Claim: By Plaintiff Against Defendants for Trademark

   9 Infringement and False Designation of Origin- 15 U.S.C. § 1125(a) and Common Law

  10 Trademark Infringement

  11         (i) ownership of a valid, protectible trademark in its “Optima Tax” and related
  12         marks; and
  13         (ii) Defendant’s use of a mark similar to the protected marks without Plaintiff’s
  14         consent in a manner likely to cause confusion among consumers as to the
  15         source, sponsorship, affiliation, or approval of their services.
  16 See, e.g. 15 U.S.C. § 1125(a); Sebastian Brown Prods., LLC v. Muzooka, Inc., 143 F.

  17 Supp. 3d 1026, 1039 (N.D. Cal. 2015)

  18 Third Claim: Unfair Business Practices – Cal. Bus & Prof. Code § 17200 et seq

  19         (i)Defendant used an unlawful business practice; or
  20         (ii)Defendant used unfair, deceptive, or misleading advertising
  21 E.g. Lippitt v. Raymond James Fin. Servs., Inc., 340 F.3d 1033, 1043 (9th Cir.2003)

  22 (internal quotations omitted)

  23         (c) Evidence Supporting Plaintiff’s claims:
  24         Claims 1 and 2 (Trademark Infringement):
  25         Plaintiff’s U.S. Trademark Registrations including “Optima” (US Registration
  26 No 5,619,272), “Optima Tax Relief” (US Registration No 4,391,736) and “Optima

  27 Tax Protection Plan (U.S. Registration No. 5,252,231), testimony regarding

  28 Plaintiff’s establishment of its Optima Tax name and related marks, its substantial


       Optima Tax Relief v. Optimum Wealth Management   3    FINAL PRETRIAL CONFERENCE ORDER
       USDC, Case No. 8:18-cv-806
Case 8:18-cv-00806-JVS-JDE Document 44 Filed 02/06/20 Page 4 of 6 Page ID #:284



   1 advertising efforts using the Optima Tax name and related marks, copies of

   2 Defendant’s website, advertisements, and other infringing advertising, and

   3 communications from consumers showing a likelihood of confusion caused by

   4 Defendant’s adoption of the Optimum Tax alias.

   5         Claim 3 (Unfair Competition):
   6         Plaintiff’s U.S. Trademark Registrations including “Optima” (US Registration
   7 No 5,619,272), “Optima Tax Relief” (US Registration No 4,391,736) and “Optima

   8 Tax Protection Plan (U.S. Registration No. 5,252,231), testimony regarding

   9 Plaintiff’s establishment of its Optima Tax name and related marks, its substantial

  10 advertising efforts using the Optima Tax name and related marks, copies of

  11 Defendant’s website, advertisements, and other infringing advertising, and

  12 communications from consumers showing a likelihood of confusion caused by

  13 Defendant’s adoption of the “Optimum Tax” alias. This claim will be submitted to

  14 the jury for an advisory verdict.

  15         8.      In view of the admitted facts and the elements required to establish the
  16 claims, the following issues remain to be tried: (1) whether Defendant unlawfully

  17 infringed Optima’s trademarks; (2) whether Defendant unfairly competed with

  18 Optima; (3) Plaintiff Optima’s damages.

  19         9.      All pre-trial discovery is complete.
  20         10.     All disclosures under F.R.Civ.P. 26(a)(3) have been made.
  21         11.     The exhibit list of the Plaintiff has been filed under separate cover as
  22 required by L.R. 16-6.1.

  23         12.     A Witness list of the Plaintiff has been filed with the Court. Defendant
  24 Only the witnesses identified in the Plaintiff’s list will be permitted to testify (other

  25 than solely for impeachment). No party intending to present evidence by way of

  26 deposition testimony has designated or marked depositions in accordance with L.R.

  27 16-2.7, thus, no depositions will be lodged with the Clerk as required by L.R. 32-1.

  28         13.     The following law and motion matters and motions in limine, and no

       Optima Tax Relief v. Optimum Wealth Management   4   FINAL PRETRIAL CONFERENCE ORDER
       USDC, Case No. 8:18-cv-806
Case 8:18-cv-00806-JVS-JDE Document 44 Filed 02/06/20 Page 5 of 6 Page ID #:285



   1 others, are pending or contemplated; None

   2         14.     Bifurcation of the following issues for trial is ordered: None.
   3         15.     The foregoing admissions having been made by the parties, and the
   4 parties having specified the foregoing issues remaining to be litigated, this Final

   5 Pretrial Conference Order shall supersede the pleadings and govern the courts of the

   6 trial of this cause, unless modified to prevent manifest justice.

   7

   8

   9

  10 DATED: February 06, 2020

  11

  12                                                    ____________________________
  13                                                    Hon. James V. Selna
  14
                                                        United States District Judge

  15

  16

  17

  18
       Approved as to form and content:
  19

  20

  21
       Attorney for Plaintiff
  22

  23

  24
       Attorney for Defendant
  25

  26

  27

  28


       Optima Tax Relief v. Optimum Wealth Management    5        FINAL PRETRIAL CONFERENCE ORDER
       USDC, Case No. 8:18-cv-806
Case 8:18-cv-00806-JVS-JDE Document 44 Filed 02/06/20 Page 6 of 6 Page ID #:286



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


       Optima Tax Relief v. Optimum Wealth Management   1         [PROPOSED] ORDER
       USDC, Case No. 8:18-cv-806
